DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 is objected to because of the following informalities:
(line 1) “The method of claim 1” should be changed to “The method of claim 18”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein said chemical injection well and said oil production well reside on the same well" in lines 1-2.  First, there is insufficient antecedent basis for the limitation “the same well’ in the claim.  Second, it is unclear which well is intended as being the same well for housing the other well.  Clarification is noted.  However, it is noted that applicant stated in the remarks that the intention was to amend the claim to recite that the chemical injection well is housed within the oil production well, which would overcome the rejection.
Claim 18 recites the limitation "at least one inlet on an oil production well" in lines 2-3.  It is unclear, based on the claim language, whether applicant is referring to the at least one subterranean inlet in claim 13, or introducing an additional inlet.  Clarification is needed.
Claim 19 is rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over AL-Nakhli et al. (9,803,133) and further in view of Affholter et al. (2015/0204179).
As concerns claim 1, AL-Nakhli shows a system for heating unrecovered oil (Fig. 1), said system comprising: a chemical injection well (110) having at least one subterranean outlet (Fig. 1); an oil production well (oil producer) with at least one subterranean inlet (Fig. 1); wherein said subterranean outlet is at the same elevation as said at least one inlet (Fig. 1); wherein said chemical injection well is coupled to an injected reactant source, and wherein said injected reactant source reacts with a second reactant in an exothermic reaction, and wherein said reactant source comprises aqueous sodium (col 4, ln 54 – col 5, ln 3).  AL-Nakhli discloses the claimed invention except for wherein said subterranean outlet is lower in elevation than said at least one inlet.  Affholter teaches wherein a subterranean outlet of an injection well is lower in elevation than an inlet of a production well (Fig. 8), and prevailing flow and pressure gradients will often favor flow of formation and injected fluids from higher depth (lower) layers toward lower depths (upper) layers (paragraph 0043).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify AL-Nakhli, as taught by Affholter, to position the subterranean outlet at a lower elevation than the at least one inlet for the expected benefit of allowing the pressure and the heat from the reaction to circulate upwardly toward the oil, which increases the pressure and temperature of the entrapped oil and decreases the viscosity of the entrapped oil.  Thus, one of ordinary skill in the art would have recognized that positioning the subterranean outlet at a lower elevation than the at least one inlet would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 2, AL-Nakhli shows wherein said injected reactant source comprises aqueous sodium and ammonia, and wherein said second reactant comprises water (col 4, ln 54 – col 5, ln 3).
As concerns claim 3, AL-Nakhli shows wherein said inlet is located in an oil zone (130), and wherein said at least one subterranean outlet is located in a reaction zone (120), and wherein said reaction zone comprises water (col 4, ln 54 – col 5, ln 3).
As concerns claim 4, AL-Nakhli shows wherein said at least one subterranean inlet is for capturing oil and gas, and wherein said at least one subterranean outlet is for dispensing a reactant (Fig. 1).
As concerns claim 5, AL-Nakhli shows wherein said at least one subterranean inlet is on a vertical well (Fig. 1).
As concerns claim 6, the combination teaches wherein said at least one subterranean inlet is on a horizontal well (Affholter: Fig. 10).
As concerns claim 7, the combination teaches wherein said horizontal well has a horizontal portion, and wherein said chemical injection well comprises a horizontal portion which is below and approximately parallel with the horizontal portion of the horizontal well (Affholter: Fig. 10).
As concerns claim 8, AL-Nakhli shows wherein said at least one subterranean outlet comprises an outlet tip which can withstand temperatures greater than 1000 °C (inherent since sodium reacts with water at very high temperatures due to the exothermic nature of the reaction).
As concerns claim 10, the combination discloses the claimed invention except for wherein said chemical injection well and said oil production well reside on the same well.  The examiner takes official notice that it is old and well known in the art to combine a chemical injection well and an oil production well into a single well, as shown by Robertson (7,946,342) in col 3, ln 17-26, which is provided as evidence.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the chemical injection well and the oil production well into a single well for the expected benefit of reducing the number of wells needed to perform the operation.  Thus, one of ordinary skill in the art would have recognized that combining the chemical injection well and the oil production well into a single well would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify the combination to obtain the invention as specified in the claim.
As concerns claim 11, AL-Nakhli shows wherein said chemical injection well and said oil production well reside on different wells (Fig. 1).
As concerns claim 12, AL-Nakhli shows wherein said second reactant is a natural reactant (col 4, ln 54 – col 5, ln 3).
As concerns claim 13, AL-Nakhli shows a method for capturing oil (Fig. 1), said method comprising the steps of: injecting at least one injected reactant through at least one subterranean outlet to a location adjacent an oil reserve (Fig. 1; col 4, ln 54 – col 5, ln 3), allowing for an exothermic reaction between said at least one injected reactant and one natural reactant, wherein said exothermic reaction heats at least a portion of said oil reserve (Fig. 1; col 4, ln 54 – col 5, ln 3); liberating entrapped oil in said oil reserve to create liberated oil (Fig. 1; col 4, ln 54 – col 5, ln 3); capturing said liberated oil via at least one subterranean inlet, wherein the at least one subterranean outlet is at the same elevation as the at least one subterranean inlet (Fig. 1; col 4, ln 54 – col 5, ln 3).  AL-Nakhli discloses the claimed invention except for injecting the injected reactant to a location below the oil reserve, and wherein the at least one subterranean outlet is lower in elevation than the at least one subterranean inlet.  Affholter teaches wherein a subterranean outlet of an injection well is lower in elevation than an inlet of a production well (Fig. 8), and prevailing flow and pressure gradients will often favor flow of formation and injected fluids from higher depth (lower) layers toward lower depths (upper) layers (paragraph 0043).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify AL-Nakhli, as taught by Affholter, to position the subterranean outlet at a lower elevation than the at least one inlet for the expected benefit of allowing the pressure and the heat from the reaction to circulate upwardly toward the oil, which increases the pressure and temperature of the entrapped oil and decreases the viscosity of the entrapped oil.  Thus, one of ordinary skill in the art would have recognized that injecting the injected reactant to a location below the oil reserve would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
As concerns claim 14, AL-Nakhli shows wherein said injected reactant comprises aqueous sodium, and wherein said natural reactant comprises water (col 4, ln 54 – col 5, ln 3).
As concerns claim 15, AL-Nakhli shows wherein said exothermic reaction produces hydrogen gas (col 4, ln 54 – col 5, ln 3).
As concerns claim 16, AL-Nakhli shows wherein said exothermic reaction decreases the viscosity of said entrapped oil (col 4, ln 54 – col 5, ln 3).
As concerns claim 17, AL-Nakhli shows wherein said injecting step occurs at a chemical injection well (110).
As concerns claim 18, the combination teaches wherein said injecting step comprises injecting said at least one injected reactant to a location below at least one inlet on an oil production well (AL-Nakhli: Fig. 1; Affholter: Fig. 8).
As concerns claim 19, AL-Nakhli shows wherein said oil production well is a vertical well (Fig. 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over AL-Nakhli et al. and Affholter et al. as applied to claim 1 above, and further in view of Toguem Nguete et al. (2010/0200224).
As concerns claim 9, the combination of AL-Nakhli and Affholter discloses the claimed invention except for a controller, and wherein said controller receives data from said oil production well and uses said data to control the release of said injected reactant source.  Toguem Nguete teaches a controller (10), and wherein said controller receives data (21-26, 30) from an oil production well and uses said data to control the release of an injected reactant source (Fig. 1; paragraph 0042, 0062, 0063 & 0067).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify AL-Nakhli and Affholter, as taught by Toguem Nguete, to include a controller to control the release of the injected reactant source for the expected benefit of maintaining a steady and predictable production rate.  Thus, one of ordinary skill in the art would have recognized that using a controller to control the release of the injected reactant source would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments regarding Affholter are noted, but the elements are shown above in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R BUCK/Primary Examiner, Art Unit 3679